Citation Nr: 0845010	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  06-14 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a right index finger injury with partial loss at 
the distal phalanx.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1963 to October 1966.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2005 rating decision by the Portland RO.  


FINDINGS OF FACT

1.  It is not shown that the veteran engaged in combat; there 
is no credible evidence corroborating the alleged stressors 
on which his diagnosis of PTSD is predicated. 

2.  The veteran's residuals of a right index finger injury 
consist of loss of the finger at the distal phalanx.


CONCLUSIONS OF LAW

1.  Service connection for PTSD is not warranted.  §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 
(2008).

2.  A rating in excess of 10 percent for residuals of a right 
index finger injury with partial loss at the distal phalanx 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Code (Code) 
5153 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his representative, if 
any, of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as amended 
effective May 30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that 
the notice requirements of the VCAA applied to all 5 elements 
of a service connection claim (i.e., to include the rating 
assigned and the effective date of award).  In Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008) the Court held that in an 
increased rating claim, VCAA notice must include, with some 
degree of specificity, notice of what evidence is needed to 
support the claim.

September and November 2004 letters (prior to the rating 
decision on appeal), informed the veteran of the evidence 
needed to support his claim of service connection, the 
assistance that VA would provide to obtain evidence and 
information in support of the claim, evidence and information 
VA would obtain, and the evidence that he should submit if he 
did not desire VA to obtain such evidence on his behalf.  May 
2008 correspondence informed the veteran of the type of 
evidence needed to support his claim for an increased rating, 
evidence and information he should submit, and the specific 
criteria under which the veteran's index finger disability is 
rated.  An April 2006 statement of the case (SOC) and 
February 2006 and August 2008 supplemental SOCs (SSOCs) 
explained what the evidence showed and why the claims were 
denied, provided the text of applicable regulations, 
including those pertaining to the VCAA, and the August 2008 
SSOC readjudicated the matters after all critical notice was 
provided and the veteran had opportunity to respond.  While 
full notice as to the increased rating claim was not provided 
prior to the initial adjudication of the claim, which is 
presumed a prejudicial error, the veteran has not actually 
been prejudiced in this matter, as it was readjudicated after 
he had opportunity to respond to the notice.
The veteran's service treatment records (STRs) are associated 
with his claims file.  All pertinent/identified VA and 
private records that could be obtained have been obtained.  
In his June 2008 statement in support of claim he identified 
records of treatment for hand disability at the Portland VA 
Medical Center.  However, he did not perfect his appeal of 
the October 2005 rating decision that denied service 
connection for left hand disability; evidence pertaining to 
treatment for such disability is not relevant to the matter 
at hand, and need not be secured.  The RO has arranged for VA 
examinations.  VA's duty is met.  It is not prejudicial to 
proceed with appellate review.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).   

II. Service Connection for PTSD

Factual Background 

The veteran's service personnel records reflect that he 
served in Vietnam from August 1965 to September 1966.  His 
military occupational specialty (MOS) in Vietnam was auto 
helper/mechanic.  The veteran's DD Form 214 reflects the he 
served with the 1st Cavalry; it does not show any awards or 
decorations connoting combat.  It does show he sustained 
wounds as a result of action with the enemy on July 15, 1966.  
However, his STRs show that on that date he sustained an 
injury in an accident with a grease gun, while working in the 
motor pool.  He was evacuated from Vietnam following this 
incident.

Postservice prior to August 2004, there was no evidence the 
veteran had psychiatric problems, and no diagnosis of PTSD.  
On August 2004 Vet Center psychological assessment it was 
noted that the veteran complained of sleep disturbances, 
occasional suicidal ideation without a plan or intent, 
depression, intrusive imagery, and a low energy level.  He 
reported a history of being involved in an assault and 
battery, but had not served jail time.  He reported he had no 
trouble adjusting to the military.  He related that his MOS 
was auto mechanic, but that his actual duties consisted of 
transporting troops to and from battle areas, perimeter guard 
duty, and mine sweeps.  His alleged traumatic events in 
service were exposure to frequent incoming mortar, rocket, 
and small arms fire.  He related that he witnessed many being 
wounded or killed, and that he transported wounded to aid 
stations.  Psychological tests administered in October 2004 
supported a diagnosis of PTSD; the veteran was advised that a 
PTSD diagnosis by a medical professional was still needed.  

In a November 2004 PTSD questionnaire the veteran described 
his alleged stressful events in service.  He stated that in 
November 1965 he transported troops to Ia Drang Valley and of 
the 12 he took only 2 came back.  He also stated that he took 
fire on after dropping the troops off.  While he claimed he 
witnessed about 500 casualties, he did not identify any 
specific persons, specific dates or specific units.  

On December 2004 VA PTSD examination, the veteran related 
that when he was in Vietnam he was assigned to auto 
maintenance, but his duties consisted mostly of transporting 
troops, guard duty, and assisting in placing bodies in body 
bags.  He recalled that when he was in a restaurant/bar in An 
Khe a 5-year old child came in with a grenade and three 
(unidentified) soldiers were killed and five others were 
injured,  He also related that he was in an all volunteer 
unit with the 1st Calvary involved in placing bodies in body 
bags, and that 500 bodies were evacuated.  He also related 
that he led troops into an area near An Hke where there was 
continuing sniper fire.  He stated that since Vietnam he has 
had nightmares that related to his experiences in Vietnam, 
sleep disturbance, occasional flashbacks, hyperarousal, 
depressed moods, and decreased energy.  The diagnosis was 
moderate PTSD, delayed onset.  

February and March 2005 treatment notes note the veteran had 
severe PTSD and depression, with flashbacks to Vietnam, and 
that medication was prescribed to manage his symptoms.  

A May 2005 Social Security psychodiagnostic evaluation notes 
the veteran endorsed symptoms of irritability, hearing sounds 
in the woods reminiscent of Vietnam, isolation, flashbacks, 
nightmares about Vietnam, hyperarousal, suicidal thoughts, 
and depressed mood.  No specific stressors from service were 
noted.  The diagnosis was PTSD.  The examiner's impression 
was that the traumatic event was persistently re-experienced, 
there was persistent avoidance of stimuli associated with the 
trauma, numbing of general responsiveness and persistent 
symptoms of increased arousal.  He was also substantially 
depressed with suicidal thoughts and difficulty sleeping.

A June 2005 consultation note indicates the veteran had a 
history of combat in Vietnam.  

In May 2006, the veteran submitted information obtained from 
the internet describing activities of the 1st Air Calvary 
from September to November 1965.  None show that he was in 
any way involved in events of a combat nature.  

Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §  1110; 38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence between 
current symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor(s) 
occurred.  38 C.F.R. § 3.304(f).  Where the veteran did not 
engage in combat with the enemy, or the claimed stressors are 
not related to combat, the veteran's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and they must be corroborated by credible 
supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997).  Service department records must support, and not 
contradict, the claimant's testimony regarding noncombat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

There is no evidence that he "engaged in combat with the 
enemy."  Significantly, while the veteran's DD-Form 214 shows 
he was wounded in action, the actual treatment records show 
that the injury occurred from an accident with a grease gun 
while the veteran was working in the motor pool, and that he 
was thereafter evacuated.  Service personnel and treatment 
records otherwise show no references to combat, and service 
personnel records do not reflect that the veteran engaged in 
combat with the enemy.  The ordinary meaning of the phrase 
"engaged in combat with the enemy," as used in 38 U.S.C.A. § 
1154, requires that a veteran have participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  VAOPGCPREC 12-99 
(October 18, 1999).  There is simply no supportive evidence 
that the veteran engaged in such activity.  His duties as an 
auto repairman were of a non-combat nature.  

On examinations and in a PTSD questionnaire, the veteran has 
described various stressor events in service, some of a 
combat nature.  He has not provided any identifying 
information that would allow for verification of the alleged 
events.  Because they would appear to be the types of events 
that would be well-documented, if they occurred (e.g., if the 
bar/restaurant event occurred as described, there would most 
certainly have been an investigation, an incident report, and 
the casualties would have been well-documented), the 
veteran's failure to provide any details weighs against the 
credibility of his accounts.  Notably, nothing in his 
personnel records suggests that he would have been placed 
into a position of leading troops into a sniper infested 
area.  Significantly, none of the information from the 
internet the veteran has submitted regarding combat 
activities of the 1st Air Calvary points to his own 
involvement in combat.  

Treatment records and a psychodiagnostic evaluation note a 
diagnosis of PTSD related to the veteran's Vietnam experience 
but they do not reflect the specific stressor upon which the 
diagnosis is based.  A December 2004 VA examiner also 
diagnosed PTSD based on the veteran's stressor accounts.  
However, the validity of this and the other diagnoses is 
dependent on the existence of credible supporting evidence of 
an in-service stressor.  As there is no independent evidence 
corroborating the alleged stressors and no possibility of 
obtaining such evidence, the opinions to the effect that the 
veteran has PTSD related to his Vietnam experiences have no 
probative value.  See Swann v. Brown, 5 Vet. App. 229, 233 
(1993); see also Moreau v. Brown, 9 Vet. App. 389, 395-96 
(1996) (finding that an opinion by a mental health 
professional based on a post-service examination of the 
veteran cannot be used to establish the occurrence of a 
stressor).

As the diagnoses of PTSD in the record are not based on a 
stressor supported by credible corroborating evidence, the 
regulatory criteria for establishing service connection for 
PTSD are not met.  The preponderance of the evidence is 
against this claim, and it must be denied.

III. Increased Rating for Residuals of a Right Index Finger 
Injury

Factual Background 

The veteran's STRs show he sustained a right index finger 
injury working in the motor pool resulting in partial 
amputation at the distal phalanx.  There was no artery or 
nerve involvement and, after two debridements, the wound 
healed uneventfully.  His medical history reveals he is left-
handed.  

A June 1971 rating decision subsequently granted service 
connection for residuals of the right index finger injury; a 
10 percent rating was assigned.  

On December 2004 VA examination, the veteran reported that he 
developed extreme pain in his finger and hand to the point 
that he could not grip or use a hammer to swing more than two 
times.  He had worked at a plywood mill since service, and 
that jobs requiring him to drive or push buttons were created 
for him, but that he did not have to lift or carry things.  
He stated that although he was left-handed, he used his right 
hand for many things that he could no longer do.  The 
examiner observed an obvious deformity of the right index 
finger with partial loss of the distal phalanx.  The veteran 
had the ability to flex and extend the finger, but it was 
mildly atrophic compared to the left index finger.  There 
were mild tenderness to palpation on the volar aspect and a 
scar consistent with drainage of infection.  Grip strength 
could be done, but the veteran contended that he could not 
even attempt to push, pull, or probe, and he refused to do 
so.  He could touch the fingers in opposition very slowly and 
deliberately, but he complained of massive pain in doing so.  
There was normal sensation in the right hand except for the 
index finger where he claimed there was no sensation.  There 
was loss of muscle tone but he still had 5/5 (full) flexion 
and extension.  The veteran would not attempt to perform 
active range of motion at the MP joint of the index finger, 
but against resistance he showed he could move this and 
attain it with very little effort.  He complained of extreme 
pain with all hand movement.  At the PIP joint he had 90 
degrees of flexion and the DIP joint had 70 degrees of 
passive flexion only.  He had a deformed nail that covered 
the end of the finger.  It was short one inch to the distal 
palmar crease in flexion.  The examiner expected that there 
would be a loss of 40 to 50 percent range of motion strength 
coordination and fatigue due to any repetitive movement and 
that this was constant, not flaring.  The examiner believed 
that the veteran had lost between 10 and 20 percent of his 
range of motion, strength, coordination, and fatigability at 
the index finger of the right hand.

A May 2005 Social Security orthopedic examination noted the 
veteran was no longer able to do his work at the plywood mill 
and was offered a retirement package in February 2005.  He 
complained of continuous pain in his hands that started with 
an injury to his index finger in Vietnam.  He also indicated 
that he could not grip anything with his right hand.  When 
hand function was tested, the veteran demonstrated abnormal 
findings for two-point discrimination, graphesthesia, and 
sterognosis.  He demonstrated the ability to rapidly oppose 
thumbs to fingers.  The physician could not explain, based on 
objective findings, the abnormalities in the fine motor 
dexterity screening and she did not consider them valid.  

On August 2005 VA examination of the right hand, the veteran 
cooperated but gave minimal effort with a request for range 
of motion maneuvers and strength testing.  Strength testing 
was 3/5 bilaterally and grip testing with minimal effort.  
The veteran could oppose the thumb, finger, and his hand with 
tremors throughout except when distracted and there were no 
tremors when the examiner was not directly examining the 
hands.  

Legal Criteria and Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In rating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40. Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  

In rating disabilities involving the extremities, a 
distinction is made between the major (dominant) and the 
minor extremities.  The veteran's STRs and post-service 
medical records indicate he is left-handed.  Consequently, 
his left arm is dominant.

The veteran's service-connected right index finger disability 
is currently rated as 10 percent disabling under Code 5153.  

Amputation of either index finger through middle phalanx or 
at distal joint warrants a 10 percent rating; amputation at 
the proximal interphalangeal joint or proximal thereto 
without metacarpal resection warrants a 20 percent rating.  
Amputation with metacarpal resection (more than one-half the 
bone lost) warrants a 30 percent rating.  38 C.F.R. § 4.71a, 
Code 5153.
While Code 5153 provides for ratings in excess of 10 percent, 
such ratings require, amputation of more of the index finger 
than shown in this case.  Since the veteran's amputation is 
limited to the distal phalanx, a rating in excess of 10 
percent may not be assigned.  The "amputation rule", 38 
C.F.R. § 4.68, provides that the combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation at the elective level, were amputation to be 
performed.  Here, the veteran's right index finger disability 
has been assigned the rating for the level at which it is 
amputated; thus, a higher schedular rating is not possible.  

And while the veteran has made statements about the effects 
of the right index finger disability on his occupation, there 
is no objective evidence that there is marked interference 
with employability or that the right index finger has 
required hospitalization or involved other factors of like 
gravity so as to warrant referral for extraschedular 
consideration.  See 38 C.F.R. § 3.321 (2008).  Notably, he 
was awarded SSA disability benefits primarily for unrelated 
disability, including hip and spine arthritis, and anxiety.  
Accordingly, a rating in excess of 10 percent for the 
veteran's right index finger disability is not warranted.


ORDER

Service connection for PTSD is denied.

A rating in excess of 10 percent for residuals of a right 
index finger injury with partial loss at the distal phalanx 
is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


